Citation Nr: 0838420	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  99-13 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression, anxiety and post-
traumatic stress disorder (PTSD).



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.  He had additional duty in the Army National 
Guard from February 1983 to August 1988. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board previously remanded the issue on appeal 
back to the RO in January 2001, November 2005 and August 2007 
for further development of the record.

The Board observes that the veteran was previously 
represented by the Maryland Department of Veterans Affairs.  
In August 2008, prior to re-certification of the issue on 
Appeal back to the Board, the representative notified VA of 
his intent to withdraw his representation.  The veteran was 
notified of the representative's withdrawal in a separate 
letter.  As such, he is now representing himself in the 
course of the appeal.


FINDINGS OF FACT

1.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

2.  The veteran is not shown to have a psychiatric disorder 
manifested by PTSD linked to a confirmed in-service stressor.

3.  The currently demonstrated psychiatric disorder 
manifested by depression and anxiety is not shown to be due 
to any event or incident of the veteran's period of active 
service.  




CONCLUSION OF LAW

The veteran's current psychiatric disorder is not due to 
disease or injury that was incurred in or aggravated by 
service or active or inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
Appeal, most recently in a January 2008 Supplemental 
Statement of the Case (SSOC).

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  Regardless, with service 
connection cases, no disability rating or effective date is 
assigned when service connection is denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

If, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  

Where, however, a PTSD claim is based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3); see also 
Patton v. West, 12 Vet. App. 272 (1999).

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3).

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
38 U.S.C.A. § 101(24) makes clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).

The service medical records are negative for any complaints 
or findings referable to any acquired psychiatric disorder.  
Subsequent to service, the veteran asserts that his 
psychiatric disorder, including PTSD, is due to a series of 
events from his period of service including being sexually 
assaulted on multiple occasions both during his active duty 
service and during his service in the National Guard and 
having his privacy rights violated with regards to the 
illegal broadcast of his sensitive health information.  The 
claims file is replete with post service VA and private 
facility treatment records referencing treatment for a 
psychiatric disorder.

In a June 1997 private treatment record, the veteran's 
retired physician reported that he had treated the veteran 
since 1984.  The veteran was diagnosed with anxiety and 
insomnia and he complained of having these disorders since 
his separation from service.  The physician had also treated 
the veteran for HIV and depression.  The physician noted that 
he was unable to provide an accurate detailed history of the 
veteran's conditions because a fire had destroyed all of his 
medical records.  Further, any and all clinical 
manifestations that would substantiate the diagnoses were 
destroyed as well.

In an April 1999 psychological report, the private 
psychologist reported his assessment of the veteran's 
psychological disorder.  The veteran was anxious at the 
outset and stated that his life experiences made it difficult 
for him to trust other people.  The examiner recorded the 
events of the veteran's childhood, including his being 
abandoned by his parents, being raised by his paternal 
grandparents and being molested by a trusted family friend, 
an older male cousin and his oldest sister.  As a teen the 
veteran experimented with alcohol and drugs.

The veteran reported that he joined the military to escape 
his troubled youth.  He reported that his active service was 
normal for the most part; however, on his 21st birthday, 
while in a state of inebriation, he was sexually assaulted by 
a fellow soldier.  Despite these events, he was able to 
finish his service obligation without incident.  Following 
his separation from active duty he returned to live with his 
grandmother.  He reported that it was then that he started 
seeing a private physician for treatment for anxiety and 
insomnia in 1984.

The veteran reported that his service in the National Guard 
was proceeding without incident until November 1986 when a 
routine blood test revealed a positive test for the HIV 
virus.  Further complicating the matter was the improper way 
in which the results were relayed to the veteran.  According 
to the veteran, the information was improperly revealed to 
several of his superiors and as a result the veteran was 
subjected to moral judgment, criticism and a slew of 
harassing and threatening comments.  The veteran reportedly 
self-medicated with alcohol.  However, he sought treatment 
for his alcohol addiction and was diagnosed with depression 
and started on Doxepin.  The veteran had reported relapses 
and treatments related thereto.  The veteran resigned from 
the Reserves; however, he reported continuing symptoms of 
depression and treatments thereof.  

Based on this reported history, the psychologist concluded 
"it appears indisputable that [the veteran] first came to 
need psychiatric intervention while in the Armed services in 
1984 and that the breach of confidence experienced in 1986 
with regards to the positive HIV test was pivotal in the 
severe exacerbation of psychopathology that resulted 
ultimately in repeated psychiatric hospitalizations and his 
resignation from the armed services.  In fact, he experienced 
the breach of confidence and its aftermath as a traumatic 
incident."

In an October 1999 statement from the counselor at the 
Baltimore Veterans Center, the counselor noted the veteran's 
reported traumatic experiences in the military related to 
sexual assault.  The counselor reported that she had observed 
his mood changes, tears and bouts with depression.  She 
concluded that these symptoms were related to the unfair 
treatment the veteran received in the military.

The veteran received a VA examination in April 2004.  The 
examiner recorded the veteran's history including his sexual 
molestation both prior to service and during service.  With 
regards to the incidents of in-service molestation, the 
veteran reported the first incident occurred on his 21st 
birthday and involved him being touched inappropriately.  He 
did not recall if there was intercourse; however, he stated 
that this incident didn't initially bother him.  The second 
incident occurred during his time in the Reserves.  A 
superior officer made unwanted sexual advances on the veteran 
and he admitted this eventually led to intercourse.  Months 
later the veteran found out he was HIV positive and when the 
superior officer learned of this news, he broadcasted it to 
people in the unit.  As a result, the veteran felt humiliated 
and that his privacy had been violated and he self-medicated 
with alcohol.  Subsequently the veteran received treatment 
for the alcohol addiction and underlying psychiatric 
disorder.  

On objective examination, the veteran was diagnosed with 
anxiety disorder, dysthymia, alcohol dependence in remission 
and cocaine indulgence/abuse in remission.  The examiner 
stated that after reading the voluminous claims file, 
information provided by the veteran and VA electronic 
records, it was reasonable to conclude that the veteran's 
anxiety disorder and dysthymia were not linked to service.  
The veteran's reported sexual trauma, depression and anxiety 
were not well supported by consistent objective clinical 
findings and records in the file.  There was no objective 
supportable information that such allegations were directly 
related to the veteran's service.  The examiner concluded 
that the veteran was depressed due to current circumstances 
of life and not linked to service.

In a November 2005 VA record, the treating doctor indicated 
that the veteran was under her care for PTSD.  The doctor 
reported that the veteran was first diagnosed with PTSD in 
July 2003 and had received treatment at the facility since 
that time.  The doctor opined that the veteran met the full 
criteria for PTSD.  In this regard, the doctor reported that 
the veteran had been burdened by his traumatic memories of a 
sexual assault and random maltreatment as the aftermath of a 
life -threatening condition, which occurred in the military 
(during his time in the National Guard) and had been dealing 
with the related symptoms for several years.

In February 2006 VA record, the doctor concluded, after 
review of records attached to the veteran's stressor 
statement, that the veteran's decline in mental health status 
resulted from events during his military service and that it 
was not a direct result of his prior history of childhood 
sexual abuse.

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
 

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds that service 
connection for an acquired psychiatric condition is simply 
not warranted.  With regard to the PTSD component of the 
psychiatric claim, the Board notes that even assuming, 
arguendo, that the veteran has the requisite diagnosis of 
PTSD, the fact remains that there is absolutely no credible 
supporting evidence to show that the veteran's claimed in-
service stressor(s) occurred.  The veteran contends that he 
was assaulted during his period of active duty on his 21st 
birthday when a fellow soldier touched him inappropriately.  
However, there is no indication from the record that the 
veteran reported any such incident and in fact, he stated 
that the incident didn't initially bother him.  The veteran 
contends he was assaulted a second time when he was in the 
National Guard when his supervisor pressured him for sex.  
However, the record indicates that the veteran became a 
civilian employee of the National Guard in February 1987 and 
was in that status when the reported assault then began.  
While the Board is aware that the veteran still reported for 
periods of training as required by his Reserve obligation, 
nothing in the record establishes that this second reported 
incident took place during a period of active duty, active 
duty for training or inactive duty training.  See 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Thus, the veteran's claimed 
stressors are simply not verifiable and he cannot meet the 
criteria for service connection for PTSD.

Additionally, the veteran asserts that he suffered his 
psychiatric disorder due to the maltreatment he received 
after his HIV status was revealed.  The Board notes that 
service connection for HIV has been denied by the RO and the 
denial subsequently confirmed in a separate Board decision.  
In this regard, the Board notes service connection on a 
secondary basis is not warranted.  See 38 C.F.R. § 3.310(a); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  On a 
direct basis, the evidence does not support a nexus between 
the veteran's claimed psychiatric disorder and an event or 
incident of his period of service.  38 C.F.R. § 3.303.  

For these reasons, the Board finds the April 2004 VA 
examination report to be of greater probative value.  See 
Owens v. Brown, 7 Vet. App. at 433 (1995).  The Board has 
carefully considered the opinions and conclusions reached in 
the medical records that support the veteran's contentions; 
however, the Board finds that those opinions and conclusions 
are based on a recordation of events as reported by the 
veteran and are not supported by the service records on file.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional); see also Black v. Brown, 5 Vet. App. 177, 180 
(1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).  

Currently, the only other evidence of record supporting the 
veteran's claim is the various lay statements submitted by 
the veteran.  While the veteran is certainly competent to 
report symptoms capable of lay observation, he has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board emphasizes at this point that this decision does 
not imply that the veteran is not credible and sincere.  
However, the regulations are clear that service connection is 
allowed for a disability resulting from disease or injury 
incurred in or aggravated by service.  In this case, the 
evidence of record simply fails to show a causal relationship 
between the veteran's current psychiatric disorder and an 
event or incident of his period of service.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b). Accordingly, the appeal is denied.   
  

ORDER

Service connection for a chronic acquired psychiatric 
disorder to include depression, anxiety and PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


